 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director for Region 12, after being duly signed by an authorizedrepresentative of said Company, shall be posted immediately upon receipt thereof,and be maintained for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Company to insure that such notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 12, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Company has taken to com-ply herewith.24_IT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it allegesviolations of the Act not heretofore remedied in this Recommended Order.24 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director for Region 12, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL, upon request bargain collectively with Citrus, Cannery, FoodProcessing and Allied Workers, Drivers,Warehousemen and Helpers LocalUnion No. 173, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive bargaining representativeof our nonsupervisory production and maintenance employees at Bradentonand Sarasota, Florida.WE WILL NOT, by a refusal to bargain with said Union or in any like orrelatedmanner, restrain, or coerce our employees in the exercise of theirrights to organize; to form, join, or assist a labor organization; to bargaincollectively through a bargaining agent chosen by themselves; to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection; or to refrain from any such activities.BRADENTON COCA-COLA BOTTLING COMPANY, ALSO DOING BUSI-NESS AS SARASOTA COCA-COLA BOTTLING COMPANY OF SARA-SOTA, FLORIDA,Employer.Dated-------------------By -------------------------------------------(Representative),(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room706, Federal Office Building, 500 Zack Street, Tampa, Florida 33602, Telephone228-7711.Woodlawn'Farm DairyCo., division of Dolly Madison Foods, Inc.andLeonard A. McClainLocal 869, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandLeonard A.McClain.Cases 4-CA-3704 and 4-CB-1166.December 13, 1966DECISION AND ORDEROn June 13, 1966, Trial Examiner Henry S. Sahm issued his Deci-sion in the above-entitled consolidated proceeding, recommendingthat the complaint be dismissed in its entirety, as set forth in the162 NLRB No. 1. WOODLAWN FARM DAIRY CO.49attached Trial Examiner'sDecision.Thereafter,the General Counseland Leonard A. McClain,the Charging Party, filed exceptions to theTrial Examiner'sDecision,and the General Counsel filed a brief insupport of exceptions.The Respondent Employer filed a brief insupport of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-menlber panel[Chairman McCulloch and Members Brown andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this proceeding,including the Trial Examiner'sDecision,the exceptions,and the briefs,and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner only insofaras they are consistent with the Decision herein.1.The complaint alleges that the Respondent Employer violatedSection 8(a) (1) and(3) of the Act and that Respondent Local 869violated Section 8(b) (1) (A)and (2)by maintaining and enforcingarticle 11 of their collective-bargaining agreement,entitled"Senior-ity in Consolidations,"which provides as follows :Whentwo or more branches or plants of the Employer are con-solidated,the seniority list of both branches or plants so con-solidated shall be combined by departments and made operativeas if they were one, and the seniority of both groups shall bedovetailed.When the Employer acquires a branch or plant, orany part thereof and consolidates it with his own, the seniorityof the employees so acquired who are members of Local 869 shallbe dovetailed with the seniority of other members of that Localand the seniority of all other members shall follow that of themembers of Local 869 who were employees prior to the date ofacquisition.When the business so consolidated has non-unionemployees,but they apply for membership in the Union, theirapplications shall be accepted by the Union.The Trial Examiner, dismissing the complaint on grounds discussedbelow, did not decide the legality of this provision.,The second sentence of this article,applicable when the Employeracquires new branches or plants and consolidates them with his own,in essence divides the employees of such new branches or plants intotwo groups,depending on whether or not they are members.of Local869; and provides that the seniority of those who are Local 869iTo the extent that the Trial Examiner's Decision can be construed as recommendingthat this issue be deferred to arbitration, such recommendation is hereby rejected.264-047-67-vol. 162-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers shall be dovetailed with that of previously employed Local869 members, but that the seniority of those who are not Local 869members shall be subordinated to that of the Local 869 members andshall not be dovetailed. This sentence, on its face, affords preferen-tial treatment to employees of new branches or plants who are Local869members and discriminates against those who are not, in thematter of seniority.We conclude, therefore, that by maintaining thisprovisionintheircollective-bargainingcontract,RespondentEmployer violated Section 8(a)(1) and (3) and Respondent Local869 violated Section 8(b) (1) (A) and (2) of the Act.2The first sentence of article 11 applies when branches or plantsbelonging to the Employer are consolidated, and provides that theseniority of the employees of such branches and plants shall be dove-tailed.The last sentence provides that when employees of a consoli-dated- operation apply for membership in Local 869, their applica-tions shall be accepted. These provisions on their face do not accordpreference, as to seniority or any other condition of employment, tomembers of Local 869, or discriminate against nonmembers of Local869 in any mariner prohibited by the Act. Moreover, contrary to theGeneral Counsel's contention, these provisions are clearly severablefrom the unlawful provision dealing with the seniority of'employeesof newly acquired branches or plants.3 Accordingly, we find that thefirst and last sentences of article 11 are not violative of the Act.2.The complaint also alleges that the Employer and Local 869violated, Section 8(a) (3) and (1) and (b) (2) and (1) (A) of theAct, respectively, by abrogating the seniority of, and laying off,employees Stephan Sabatini, Leonard McClain, and William Parker,because of their lack. of membership in Local 869.Prior to June 19, 1965, the Respondent Employer was engaged in,inter alia,the manufacture of ice cream in Wilkes-Barre, Pennsyl-vania, and in the distribution of such ice cream from its Wilkes-Barre and Scranton, Pennsylvania, locations. Its Scranton ice creamdistribution employees were represented by Local 229, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, and its Wilkes-Barre ice cream employees by Respond-ent Local 869. The Scranton distribution operation consisted of threeretail delivery routes serviced by three driver-salesmen, Sabatini,McClain, and Parker. On June 19, the Employer ceased operatingthese routes from Scranton, and posted the routes in Wilkes-Barre2 International Association of Machinists,Aeronautical Industrial Lodge 727, etat.(Menasco Manufacturing Company),123 NLRB 627,enfd. as modified 279F.2d 761 (C.A.9), cert. denied 364 U.S. 890;Whiting Milk Corporation,145 NLRB 1035.Although theUnited States Court of Appeals for the First Circuit refused to enforce the Board'sDecision inWhiting Milk Corporation,342 F.2d 8, we respectfully adhere to the positionstated in the Decision in that case.3Nordberg-Selah Fruit,Inc.,Nordberg-Westbrook Fruit,Inc.,126 NLRB 714, 718. .WOODLAWN FARM DAIRY CO.51as newly created permanent jobs to be filled on the basis of seniorityas required by article IX of the Local 869 contract 4 The threeScranton drivers were told by Respondent Employer to report. forroutes they formerly serviced from Scranton, which would there-after be operated out of Wilkes-Barre, and to transfer their unionmembership from Local 229 to Local 869. It was the Employer's posi-tion that the Scranton drivers were entitled to retain the senioritythey had acquired at Scranton, where Sabatini had worked 38 years,McClain 31 years, and Parker 9 years. Although Local 869 origi-nally agreed.to dovetail the transferees' Scranton seniority with theWilkes-Barre seniority roster,.Local 869 reversed its position and,because they were not members, threatened a work stoppage if theirseniority were dovetailed. To avoid the threatened, work stoppage,the Employer acquiesced in Local 869's demand; 5 the drivers, allthree. of whom had signed the Wilkes-Barre bid sheet, were not,credited with their Scranton seniority; their routes were awarded toWilkes-Barre employees who were members of Local 869; and thetransferees were laid off.°On June 8, the transferees filed a grievance with Local 229, and onJuly 12, the unfair labor practice charges herein were filed. Local 229did not forward the grievance to the Respondent Employer,? butrather, to Teamsters Joint Council No. 53. According to uncontro-verted testimony, Local 869 President Smith stated at a Joint Coun-cilmeeting, on September 13, that because Local 229 had refused todovetail the seniority of transferred Local 869 members in 1960,Local 229 members would be accorded the same treatment now thatthe situation was reversed." Thereafter, the Joint Council decided4Article IX, entitled"Seniority and Bidding for Vacancies,"provides,in pertinent part,as follows:In the case of any vacancy in a job,or newly created permanent jobs, falling withinany classifications covered by this Agreement,Employer agrees to post notice of theexistence of the same at least five(5)working days prior to filling such vacancy, andto accept applications from employees within such period.Preference in filling vacanciesshall go to employees on the basis of length of service, provided they have sufficientability and physical fitness to perform the work,such ability and physical fitnesstobedetermined jointly by the Union's Business Representative and theEmployer . . . .5 Schuster,the Employer's personnel manager, testified at the hearing,"At this pointI certainly wasn'tgoing to take the risk of a work stoppage or a strike.Itwasn't aquestion that was important to me, and I let the contract rule as it may,869's contract."e Although the employees did not transfer their union membership to Local 869,there isno contention that their layoffs resulted from their failure to join Local 869 as requiredby the 30-day union-security provision in Local 869's contract.In any event,the recordindicates that the discrimination alleged in the complaint occurred within this 30-dayperiod.'On August 30, Local 229 telegraphed the Employer to dovetail seniority within 72 hoursor face "serious economic action,"and the latter replied by reminding Local 229 of thearbitration and no-strike provisions in their contract.B Smith was referring to a transferofWilkes-Barre employees who were members ofLocal 869 to Scranton in 1960 when,ender a similar contract provision, an arbitrator'saward favored Local 229 members. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it lacked jurisdiction over the dispute and that it was furtherprecluded from acting because of the pending unfair labor practicecharges. On October 4, after an appeal to the Teamsters Interna-tional president, the grievants were informed that no action could betaken until this unfair labor practice case was resolved.Local 869 contends that article 11 does not apply to the threeScranton drivers because the Employer's combining of its Scrantonand Wilkes-Barre operations was not a consolidation of two branchesor two plants. The Employer also contends that there was no con-solidation.We find no merit in these contentions. The record showsthat prior to June 19, the Employer's designation for its ScrantonandWilkes-Barre ice cream operations was "Branch 71" and"Branch 73," respectively, and that on that date the Scranton opera-tion was closed and transferred, with routes intact, to Wilkes-Barre.We find that this transfer of operations was tantamount to a consoli-dation of two branches within the clear meaning of the first sentenceof article 11.We find, further, that Respondent Local 869's conten-tion that article 11 was inapplicable to the transfer of the Scrantondrivers was merely a pretext designed to conceal its determinationto cause the Respondent Employer to deprive the three Scrantondrivers of their seniority because they were not members of Local 869.Respondent Union's discriminatory motive is clearly evidenced byLocal 869 President Smith's comment at the Joint Council meetingon September 13, referred to above, and by testimony at the hearingherein of its business agent, Tricarico, that the seniority of theScranton transferees would have been dovetailed if they had beenmembers of Local 869. Moreover, Local 869 in its original answer tothe complaint herein admitted that there had been a consolidation,then, in its amended answer, contended there had not been a consoli-dation, and thereafter, in its brief to the Trial Examiner, contendedthat the Scranton operation was neither a branch nor a plant. Suchshifting defenses support the inference that these contentions werepretexts.Finally, the Respondents were not above unlawfully dis-criminating against nonmembers of Local 869 is further evidencedby the discriminatory nature of the second sentence of article 11heretofore found unlawful.Based on the foregoing, we conclude that by not crediting Saba-tini,McClain, and Parker, after their transfer from Scranton toWilkes-Barre, with their accrued Scranton seniority, because of theirlack of membership in Local 869, the Respondent Employer discrimi-nated against them in violation of Section 8(a) (3) and (1) of the WOODLAWN FARM DAIRY CO.53Act, and that by causing this discrimination Respondent Local 869violated Section 8(b) (2) and (1) (A).93.The Trial Examiner recommended that the Board not assertjurisdiction in this proceeding, and that the complaint be dismissed,on the ground that the processes of Teamsters Joint Council No. 53and the grievance-arbitration procedures of the Local 869 con-tract 10 "provide a more efficacious solution to this dispute," than anunfair labor practice proceeding. We do not agree.Under the circumstances of this case, there is no policy reason fortheBoard to decline voluntarily to resolve the issues involvedherein.- For, as noted above, Teamsters Joint Council No. 53 hasrefused to consider the dispute, and there is no indication that it hasthe authority or the disposition to determine or remedy all the unfairlabor practice issues raised by the complaint in a manner which wouldeffectuate the policies of the Act. As to the grievance-arbitrationprocedures of the collective-bargaining agreement between Local869 and the Respondent Employer, the discriminatees have notresorted to them, nor would their interests be protected in any suchproceedings, as the Employer and Local 869 would both be arrayedagainst the interests of the grievants; 12 and, in any event, in view ofthe terms of article XIX, the procedures thereof may no longer beavailable to these employees. Accordingly, on the basis of the fore-going and as no other compelling reasons appear, we shall not defer0Accord:The Radio Officers' Union of the Commercial Telegraphers Union,AFL (A. H.Bull Steamship Company)v.N.L.R.B.,347 U.S.17;Master StevedoresAssociation ofTexas,Houston Maritime Association,Inc.,156 NLRB 1032 ;Skouras Theaters Corpora-tion,155 NLRB 157,enfd. 361 F.2d 826(C.A.3) ; Daugherty Company,Inc.,147 NLRB1295. Cf.Wanwer Dairy Co.,154 NLRB 782.10Article XIX, entitled"Arbitration and Grievance Procedure"provides as follows :In the event of a complaint or grievance arising under this Agreement,the Stewardshall take the matter up with the Employer and together they shall make every reason-able effort to reach a satisfactory solution,provided,however, that this shall not barthe affected employees'right first to endeavor to adjust the matter with his Employer.If no satisfactory solution can be reached,the Business Agent of the Union shallbe notified by the Steward within seven(7) days of the occurrence of the event com-plained of, and the Business Agent shall take the matter up with the Employer withinten (10)days after occurrence of the event complained of. If the Business Agent ofthe Union and the Employer cannot reach a satisfactory agreement, the matter shallbe referred to arbitration,as provided herein.Any complaint or grievance arising under this Agreement,which cannot be adjustedby the representative of the parties,shall be submitted to a disinterested arbitrator,acceptable to both parties,promptly after the Union and the Employer fail to agree,but it is clearly understood that the arbitrator shall not have the power to alter anyof the terms of this Agreement.The arbitrator shall,upon notice to both parties, hear the issues involved. Hisdecision shallbe submitted in writing within ten(10) days after the case has beenplaced in his hands and shall be final and binding upon the parties. The arbitrator, inhis decision,shall assess the cost of the arbitration against one or both of the partiesin this Agreement.11 See C itS Industries,Inc.,158 NLRB 454 ;Century Papers, Inc.,155 NLRB 358 ;Huttig Sash and Door Company, Incorporated,154 NLRB 8.11.12CombustionEngineering Company, Inc.,86 NLRB 1264, 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe resolution of the issues herein to another tribunal as recom-mended by the Trial Examiner.THE REMEDYHaving found that the second sentence of article 11 of theRespondents' collective-bargaining agreement is unlawful on its face,we will order Respondents to cease and desist from giving effect to,and to delete, this portion of article 11.With respect to Respondents' discriminatory refusal to dovetail theseniority of Sabatini, McClain, and Parker, the record is unclear asto whether, absent such discrimination these employees would havehad sufficient seniority to be successful. in their bids for the trans-ferred Scranton routes. We shall therefore order that the RespondentEmployer notify them that they will be credited with their Scrantonseniority for all purposes to which they are entitled; reconsider theassignment of the transferred Scranton routes, taking into considera-tion the dovetailed seniority of these three employees; and offer themsuch assignments as they may have been entitled to, with backpayfor any losses suffered because of the discrimination against them.Respondents shall be jointly and severally liable for any such back-pay, with 6 percent interest thereon per annum. F.W. WoolworthCon spcmzy,90 NLRB 289; andIsisFlumnbingctHeating Co.,138NLRB 716. In addition, we shall order Respondent Local 869 tonotify the Employer and the discriminatees that it has no objectionto dovetailing the seniority of these employees, and it shall not beliable for any backpay accruing after 5 days from the giving ofsuch notice.CONCLUSIONS OF LAW1.The Respondent, Woodlawn Farm Dairy Co., Division of DollyMadison Foods, Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Respondent Local 869, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.By maintaining the second sentence of article 11 of their collective-bargaining contractwhich discriminates against employees ofnewly acquired branches or plants who are not members of Local869, and by discriminatorily refusing to dovetail the seniority ofemployees Stephan Sabatini, Leonard McClain, and William Parker,Respondent Employer has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) and (3) of the Act,and Respondent Local 869 has engaged in and is engaging in unfair WOODLAWN FARMDAIRY CO.55labor practices within the meaning of Section 8(b) (1) (A) and (2)of the Act.4.The foregoing unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that :A.Woodlawn Farm Dairy Co., Division of Dolly Madison Foods,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in Local 869, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, by maintaining the second sentence of article 11 of its con-tract with that Union, set forth below; by refusing to credit employ-ees with seniority because they are not members of that Union; orby otherwise discriminating against employees because of non-membership in that labor organization.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist the above-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,itsauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds isnecessary to effectuate the policies of the Act :(a)Delete from its collective-bargaining contract with the above-named Union, the second sentence of article 11, which readsas follows:When the Employer acquires a branch or plant, or any partthereof and consolidates it with his own, the seniority of the em-ployees so acquired who are members of Local 869 shall be dove-tailed with the seniority of other members of that Local and theseniority of all other members shall follow that of the members ofLocal 869 who were employees prior to the date of acquisition.(b)Notify Stephan Sabatini, Leonard McClain, andWilliamParker, in writing, that they will be credited with their accruedScranton seniority for all purposes to which they are entitled. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Reconsider the assignment of Scranton ice cream deliveryroutes transferred to Wilkes-Barre on June 19, 1965, taking into con-sideration the transferred seniority of Sabatini,McClain, andParker, and jointly and severally with the above-named Union, andin the manner set forth in that portion of the Board's Decisionentitled "The Remedy," make them whole with backpay and interestfor any loss of pay they suffered because of the discriminationagainst them.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of any backpaydue under the terms hereof.(e)Post at its ice cream branch in Wilkes-Barre, Pennsylvania,copies of the attached notice narked "Appendix C.7 13 Copies of suchnotice, to be furnished by the Regional Director for Region 4, afterbeing duly signed by an authorized representative of the Employer,shall be posted immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Post at the same places and under the same conditions as setforth in (5) above, as soon as forwarded by the Regional Director,copies of the attached notice marked "Appendix D."(g)Mail to the Regional Director for Region 4, signed copies of"Appendix C" for posting by Local 869 at its business office wherenotices to members are customarily posted. Copies of said notice, tobe furnished by the Regional Director, shall, after being duly signedby an authorized representative of the Employer, be returned forth-with to the Regional Director for such posting.(h)Notify Stephan Sabatini, Leonard McClain, and WilliamParker if presently serving in the Armed Forces of the UnitedStates of any right to reinstatement upon application, in accordancewith the Selective Service Act and the Universal Military TrainingandServiceAct,asamended,afterdischargefrom theArmed Forces.(i)Notify the Regional Director for Region 4, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.16 Inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "a Decision and Order" the words "a Decree ofthe United States Court of Appeals Enforcing an Order." WOODLAW]NT FARMDAIRY CO.57B. Local 869, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers, agents, and rep-resentatives, shall:1.Cease and desist from :(a)Causing or attempting to cause Woodlawn Farm Dairy Co.,Division of Dolly Madison Foods, Inc., to discriminate against itsemployees, because of nonmembership in the Respondent Union, withregard to their seniority, or any other condition of employment,except as authorized in Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.(b) In any like or related matter restraining or coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findsis necessary to effectuate the policies of the Act :(a)Delete from its collective-bargaining contractwith theRespondent Employer, the second sentence of article 11.(b)Notify Stephan Sabatini, Leonard McClain, andWilliamParker, and the Respondent Employer, in writing, that it has noobjection to crediting the above-named individuals with their accruedScranton seniority for all purposes to which they are entitled.(c)Jointly and severally with the Respondent Employer, and inthe manner set forth in that portion of the Board's Decision entitled"The Remedy," make whole Sabatini, McClain, and Parker withbackpay and interest for any loss of pay suffered because of the dis-crimination against them.(d)Post at its business office copies of the attached notice marked"Appendix D:" Copies of such notice, to be furnished by the RegionalDirector for Region 4, after being duly signed by an authorized rep-resentative of Local 869, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its mem-bers are customarily posted. Reasonable steps shall be taken by Local869 to insure that said notices are not altered, defaced, or covered byany other material.(e)Post at the same places and under the same conditions as setforth in (4) above, as soon as forwarded by the Regional Director,copies of the attached notice marked "Appendix C."(f)Mail to the Regional Director for Region 4, signed copies of"Appendix D" for posting by the Respondent Employer. Copies ofsaid notice, to be furnished by the Regional Director, after beingsigned by an authorized representative of Local 869, shall be returnedforthwith to the Regional Director for such posting. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g)Notify the Regional Director for Region 4, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis, dismissed insofar as it alleges unfair labor practices other than asfound herein by the Board.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 869, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, by maintaining the second sentence ofparticle 11 of our contract with that Union, set forth below ; byrefusing to credit employees with seniority because they are notmembers of that Union; or by otherwise discriminating againstour employees because of nonmembership in that labororganization.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedinSection 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL delete from our collective-bargaining contract withthe above-named Union, the second sentence of article 11, whichreads as follows :When the Employer acquires a branch or plant, or any partthereof and consolidates it with his own, the seniority of theemployees so acquired who are members of Local 869 shall bedovetailed with the seniority of other members of that Localand the seniority of all other members shall follow that of themembers of Local 869 who were employees prior to the date ofacquisition. WOODLAWN FARM DAIRY CO.59WE WILL notify Stephan Sabatini, Leonard McClain, andWilliam Parker, in writing, that they will be credited with theiraccrued Scranton seniority for all purposes to which they areentitled.WE WILL reconsider the assignment of Scranton ice creamdelivery routes transferred toWilkes-Barre on June 19, 1965,taking into consideration the transferred seniority of Sabatini,McClain, and Parker, and, jointly and severally with the above-named Union, make them whole with backpay and interest forany loss of pay they suffered because of the discriminationagainst them.WOODLAWN FARM DAIRY Co., DIvisio orDOLLYMADISON FOODS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right toreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or com-pliance with its provisions, they may communicate directly with theBoard's Office, 1700 Bankers Securities Building, Walnut and Juni-per Streets, Philadelphia, Pennsylvania 19107, Telephone 597-7601.APPENDIX DNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF WOODLAWNFARM DAIRY Co., DIVISION Or DOLLY MADISON FOODS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Woodlawn FarmDairy Co., Division of Dolly Madison Foods, Inc., to discrimi-nate against its employees because of nonmembership in thislabor organization, with regard to their seniority, or any othercondition of employment, except as authorized in Section8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDWEWILL NOT in any like or related manner restrain or coerceemployees in the exercise of therightsguaranteed in Section 7of the Act.WWWEEWILL delete from our collective-bargaining contract withthe above-named Employer,the second sentence of article 11,which reads as follows :Whenthe Employeracquires a branch or plant, or any partthereof and consolidates it with his own, the seniority of theemployees so acquired who are members of Local 869 shallbe dovetailed with the seniority of other members of thatLocal and the seniority of all other members shall followthat of the members of Local S69 who were employees priorto the date of acquisition.WE WILL notify Stephan Sabatini,Leonard McClain, andWilliamParker,and the above-named Employer,in writing thatwe have no objection to crediting the above-named individualswith their accrued Scranton seniority for all purposes to whichthey are entitled.WE WILL jointly and severally with the above-namedEmployer make whole Stephan Sabatini, Leonard McClain, andWilliam Parker with backpay and interest for any loss of paytheysuffered because of the discrimination against them.LOCAL 869, INTERNATIONALBROTIIERIIOOD ofTEAMSTERS,CTIAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of post-ing, and must not be altered,defaced, or covered by any othermaterial.If members have any question concerning this notice or compliancewith its provisions,they may communicate directly with the Board'sRegional Office, 1700 Bankers Securities Building, Walnut and Juni-per Streets,Philadelphia,Pennsylvania 19107, Telephone 597-7601.TRIAL EXAMINER'S DECISIONTHE SUBSTANTIVE ISSUEWhether the Company and Union violated Section 8(a)(3) and (b)(2), when adivisionof one plant in one city was merged with another plant in a nearby city,owned by the same company, by laying off three employees represented by a localwhich belonged to the same international as the signatory union, under a contractproviding that when one plant of the company is "consolidated" with another plantof the same company,the preexisting seniority of employees of the merged plantshall be carried over into the acquiring plant and integrated or "dovetailed" with theseniority roster of employees of the acquiring plant. The contract provides any WOODLAWN FARM DAIRY CO.61complaint or grievance "arising under this agreement" shall be submitted to anarbitrator.However, before the substantive issue can be reached, the thresholdquestion is the overlap of arbitration and Board jurisdiction. It must be determinedpreliminarily whether the facts of the case are encompassed within the purview ofthe Board doctrine which holds that if a question of contract interpretation isinvolved, the Board ordinarily will not exercise its jurisdiction to settle such con-flicts.The merged plant employees' contention that they were discriminatorily laidoff is based on their interpretation of the contract which they claim accords themthe right to have their preexisting seniority recognized by the acquiring plant. TheRespondents Union and Company deny the validity of this interpretation.STATEMENT OF THE CASEUpon a charge filed on July 12, 1965, by the three alleged discriminatees againstLocal 869, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called Local 869, and Woodlawn Farm Dairy Co., divi-sion of Dolly Madison Foods, Inc.,' herein the Company, the General Counselissued a complaint on September 24, 1965, alleging Respondents Union and Com-pany violated Section 8(a)(1), (3), 8(b)(1)(A), and (2) of the NationalLabor Relations Act, as amended, 29 U.S.C., Section 151,et seq.,herein called theAct. The answers of the Respondents deny the commission of any unfair laborpractices.This proceeding with all parties represented was heard before Trial ExaminerHenry S. Salim in Wilkes-Barre, Pennsylvania, on November 16 and 17, 1965, andbriefs were received on January 19, 1966.Upon the entire record in this case, including the briefs, there are hereby madethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Respondent Company has maintained places of business at Wilkes-Barre, andScranton,Pennsylvania,where it is engaged in processing,manufacturing,and deliv-eringmilk, ice cream, and related dairy products. During the past year, the Com-pany performed services valued in excess of $500,000, of which more than $50,000were performed outside the Commonwealth of Pennsylvania and during the sameperiod Respondent Company received goods and material from outside the Com-monwealth of Pennsylvania in excess of $50,000 directly to other enterprises locatedoutside Pennsylvania. It is found that the Respondent Company is engaged in commamerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDIt is found that Local 229, which has an office in Scranton, Pennsylvania, andLocal 869, which has an office in Wilkes-Barre, Pennsylvania, both affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, are labor organizations within the meaning of the Act .2III. THEALLEGED UNFAIR LABOR PRACTICESA. The factsThe three alleged discriminatees, Leonard McClain, William Parker, and StephenSabatini, who had been employed by the Respondent Company at its Scranton plantas- ice cream driver-salesmen for 31, 9, and 38 years, respectively, were laid off atvarious dates in July 1965. They each had separate routes and serviced and deliv-ered ice cream to retail stores in the Scranton area. Retailers in the Wilkes-Barreareawere serviced by ice cream driver-salesmen employed at the Wilkes-Barreplant of the Respondent Company.3 The Scranton plant's employees are representedby Local 229 of the Teamsters and the Wilkes-Barre employees of the same com-pany, the Respondent Company herein, by Local 869 of the Teamsters.'Dolly Madison Foods, Inc, is a successor to Foremost Dairies, Inc.2 Scranton and Wilkes-Barre are approximately 18 miles distant from each other3The Scranton plant had three ice cream routes and Wilkes-Barre four routes and afifth during the summer months. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to June 19, 1965, both the Scranton and Wilkes-Barre plants had two divi-sions:milk and ice cream. On that date, the Company decided for valid economicreasons to close its Scranton ice cream division (but not its milk division) and tomerge it with its Wilkes-Barre plant's ice cream division so that thereafter its retailice cream customers in both the Scranton and Wilkes-Barre areas would be serv-iced from the Wilkes-Barre plant. The Scranton routes remained the same after themerger .4In this connection, it should be noted that the ice cream driver-salesmen units ofboth the Scranton and Wilkes-Barre plants had separate collective-bargaining agree-ments with Locals 229 and 869, respectively, as distinct from the two plants' milkbranch employees. Under this arrangement, there were separate seniority rosters ateach plant for the milk and ice cream employees.When the Scranton ice cream employees were notified on June 16, 1965, of themerger of Scranton's ice cream division into the Wilkes-Barre plant, they were toldto report for work on June 21 at the Wilkes-Barre plant. Upon reporting at Wilkes-Barre, the Scranton ice cream transferees were notified by the Company that itwould be necessary for them to transfer their union membership from ScrantonLocal 229 to Wilkes-Barre Local 869, and sign a "bid" sheet for the routes whichthey had serviced formerly from the Scranton plant .5The three Scranton ice cream routes were posted on the bulletin board of theWilkes-Barre plant, the transferees bid for them, but they were awarded to threeemployees who are members of Local 869, the Wilkes-Barre union. Local 869 inter-preted article 11, which is set out in section III of this Decision, as not permittingthe seniority acquired by the transferees while employed at the Scranton plant to becredited to them in computing their position on the Wilkes-Barre plant's seniorityroster. In other words, Local 869 recognized the Scranton employees' seniority onlyfrom the date of their transfer to the Wilkes-Barre plant and not from the dates oftheir original employment by the Company.When the three alleged discriminatees were unsuccessful in bidding for their for-mer ice cream routes in Scranton due to lack of sufficient seniority, based on Local869's interpretation of article 11,infra,the Company then offered them jobs in itsWilkes-Barre milk division. Two of them declined the offers and were discharged inJuly, and the third accepted a temporary job which terminated about 3 monthslater.None of them were offered jobs in the milk division of the Scranton plant.A written grievance dated July 8, 1965, was filed with Local 229, the Scrantonunion, of which the alleged discriminatees are members, alleging that "Due to trans-fer of our branch operation to Wilkes-Barre we have been discriminated against bydenying our seniority clause in our contract thereby causing us to be laid off ourjobs by [the company]." The grievance was forwarded to Joint Council 53 of theTeamsters to which Locals 229 and 869 belong and a meeting requested. The rec-ord is silent as to whether the grievance was presented also to the Company. OnJuly 12, 1965, the three men filed unfair labor practice charges with the NationalLabor Relations Board.On August 30, 1965, Scranton Local 229 sent a telegram to the Company stat-ing that if the Scranton and Wilkes-Barre ice cream drivers were not "dovetailedwithin 72 hours" and their seniority "intermingled," the Union "would have noalternative but to take such serious economic action warranted by the situation." Tothis telegram, the Company, by letter dated September 3, replied stating that it"would like to remind [Local 229] of the arbitration provisions and the no strikeclauses, [Article 7] in the contract." 6On September 13, 1965, Teamsters Joint Council Number 53, to which bothLocals 229 and Local 869 belong, held a meeting in Philadelphia with respect tothe three dischargee's grievances. Shortly before the Council convened on Septem-ber 13, J. L. Smith, who is president of Local 869 and also vice president of the4 See respondent Company's Exhibit 1, which is attached hereto as Appendix B.GBy bidding is meant generally that vacant positions are advertised by the posting onthe employer's bulletin boards of notices of job vacancies. Present employees have theprivilege of applying and of obtaining the jobs on the basis of their seniority.UWilkes-Barre Local 869, first agreed to dovetail the Scranton transferees but lateropposed it and threatened a work stoppage if the Company acceded to Local 229's demandthat the alleged discriminatees be given credit for the seniority which theyacquired whileemployed at the Scranton plant. See footnote 11. WOODLAWN FARM DAIRY CO.63Joint Council, suggested that the three grievants withdraw the charges they had filedwith the Board. McClain, one of the grievants, thereupon contacted the Board'sRegional Office and requested that either the charges be withdrawn or held in abey-ance until "the joint council heard it." A Regional Office attorney suggested toMcClain that it would be necessary for him to sign a withdrawal form whereuponMcClain stated: "Just hold onto that and we will go back and see if we are heard[by the Council]."When the Council convened on September 13, it held it could not entertain thegrievance, as its jurisdiction encompassed only controversies between constituentunions of the Council as distinct from disputes between individual members, citingfor its authority section 4(a), article XV of the International's constitution.? Fur-thermore, held the Council, it was precluded from acting on the grievance becauseof the three men having filed charges with the Board the previous July.8An appeal was then taken to the president of the Teamsters International, whoreferred the matter back to the Council. The Joint Council wrote the grievants onOctober 4, 1965, that no action could be taken until the Board case "has beenheard." 9Locals 229 and 869's disagreement on the proper interpretation of article 11"Seniority in consolidations," is the basis for the unfair labor practice allegations inthe complaint. Both Locals 229 and 869's contentions are based on their respectiveand diametrically opposed interpretations of identical provisions in both the Wilkes-Barre and Scranton locals' contracts with the Respondent Company. Scranton Local229's interpretation of article 11 is that when the Scranton ice cream employees'routes were transferred to Wilkes-Barre, their preexisting seniority should be pre-served and integrated or dovetailed into the seniority list of the ice cream employeesof the Wilkes-Bane plant. Wilkes-Bane Local 869 denies that this interpretation iscorrect and contends the proper interpretation to be that the seniority of the Scran-ton employees did not carry over when they were transferred to the Wilkes-Barreplant.Article 11 reads as follows:Seniority in Consolidations.When two or more branches or plants of the Employer are consolidated, theseniority list of both branches or plants so consolidated shall be combined bydepartments and made operative as if they were one, and the seniority of bothgroups shall be dovetailed. When the Employer acquires a branch or plant, orany part thereof and consolidates it with his own, the seniority of the employ-ees so acquired who are members of Local 869, shall be dovetailed with theseniority of other members of that Local and the seniority of all other mem-bers shall follow that of the members of Local 869 who were employees priorto the date of acquisition.When the business so consolidated has nonunionemployees, but they shall apply for membership in the Union, their applicationshall be accepted by the Union.Other contractual provisions pertinent to the adjudication of the issues in thisproceeding read as follows:ARTICLE IUnion Recognition: Scope of AgreementThe Employer recognizes the Union as the sole collective bargaining agencyfor its employees in the classifications covered in Schedule "A", attached heretoonly, who are employed in its ice cream plant at Wilkes-Barre, Pennsylvania-10Y Respondent Local 869's Exhibit 3, section 4(a) of which will be found in the conclusionsof this Decision.8Present at the Council meeting were J. B. Backhus, president of the Council, J. L. Smith,president of Local 869 and vice president of the Council, Maher, business agent of Local 229,Walker, president of Local 229, Tricarlo, business agent of Local 869, Edward Davis,attorney for the Council, and the three grievants.0It should be noted that the three alleged discriminatees continued to retain their mem-bership in Local 229 although they were advised to transfer to Local 869 by MartinPleopoli, 229's business agent and Nordell, a company official. An official of Wilkes-BarreLocal 869 also advised them that they would be accepted if they wished to transfer theirmembership from Local 229. See article 6 of Respondent Union's Exhibit 1 providing for aunion shop.10 See pages 21 and 22 of Respondent Local 869's Exhibit 1. 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDArticle III (which together with article IX has reference to seniority), providesas follows:ARTICLE IVLay-Offs and ResignationsIn reducing the number of employees in any department the Employer agreesthat as among employees in such department, and having the same or substan-tially similar jobs, the Steward shall be the last to be laid off, but otherwiseseniority shall prevail in lay-offs. It is further agreed that qualifications ofemployees shall be a factor in determining order of lay-offs. Upon recall,employees shall be notified in inverse order of lay-off. Employees in onedepartment shall be given preference for vacancies in another department, ifqualified.For purposes of this Article, and of Articles 9, 11 and 24, of this Agreement,there shall be three (3) departments: (1) Maintenance Department; (2) Cab-inet and Sign Department and (3) all other departments, so that employees inone department shall have no seniority rights in the other department.ARTICLE IXSeniority and Bidding for VacanciesIn the case of any vacancy in a job, or newly created permanent jobs, fall-ing within any classifications covered by this Agreement, Employer agrees topost notice of the existence of the same at least five (5) working days priorto filling such vacancy, and to accept applications from employees within suchperiod. Preference in filling vacancies shall go to employees on the basis oflength of- service, provided they have sufficient ability and physical fitness toperform the work, such ability and physical fitness to be determined jointly bythe Union's Business Representative and the Employer. Only a single job needbe posted in connection with any vacancy, that is, the job of the employee fill-ing the vacancy need not be posted. Newly created jobs or vacancies may befilled for the five (5) working day period without reference to seniority.Both Locals 229 and 869, have clauses in their collective-bargaining agreementswith the Company which provide that in the event a difference should arise con-cerning the interpretation of their agreements with the Company which cannot beadjusted, it shall be submitted to arbitration. This grievance and arbitration provi-sion reads as follows:ARTICLE XIXArbitration and Grievance ProcedureIn the event of a complaint or grievance arising under this Agreement, theSteward shall take the matter up with the Employer and together they shallmake every reasonable effort to reach a satisfactory solution, provided, how-ever, that this shall not bar the affected employee's right first to endeavor toadjust the matter with his Employer.If no satisfactory solution can be reached, the Business Agent of the Unionshall be notified by the Steward within seven (7) days of the occurrence of theevent complained of, and the Business Agent shall take the matter up with theEmployer within ten (10) days after occurrence of the event complained of. Ifthe Business Agent of the Union and the Employer cannot reach a satisfactoryagreement, the matter shall be referred to arbitration, as provided herein.Any complaint or grievance arising under this Agreement, which cannot beadjusted by the representative of the parties, shall be submitted to a disinter-ested arbitrator, acceptable to both parties, promptly after the Union and theEmployer fail to agree, but it is clearly understood that the arbitrator shall nothave the power to alter any of the terms of this Agreement.The arbitrator shall, upon notice to both parties, hear the issues involved.His decision shall be submitted in writing within ten (10) days after the casehas been placed in his hands and shall be final and binding upon the parties.The arbitrator, in his decision, shall assess the cost of the arbitration against oneor both of the parties in this Agreement.In this connection, it should be noted that in 1960, in a reverse situation, involv-ing the same employer and the same two unions, except that milk division employ-ees of the Wilkes-Barre plant were transferred to the Scranton milk plant, whenWilkes-Barre's milk division was transferred to the Scranton plant, a difference ofinterpretation arose between Locals 229 and 869, namely: shall departmental oroverall seniority apply so that the Wilkes-Barre milk division employees transferred 11,00DLAWN FARM DAIRY CO.65to Scranton could dovetail their seniority with the seniority roster of the Scrantonmilk division employees who were members of Local 229. The matter was referredto an arbitrator, Professor Alexander Hamilton Frey, a member of the faculty oftheUniversity of Pennsylvania Law School, who held against the Wilkes-Barreemployees who were transferred to Scranton. The dovetailing provision in theScranton Union's contract provided that the dovetailing of seniority in the event ofa consolidation shall be confined to those who are already members of the ScrantonUnion and that such members shall have super-seniority over all other members. Acopy of the arbitration decision is attached hereto as Appendix A.B.ContentionsThe General Counsel contends that Respondent Local 869's interpretation of arti-cle 11,supra,section III, accords higher seniority rights to employees who havebeen, prior to acquisitions, mergers, or consolidations, members of Local 869, theWilkes-Barre Union. As such, his argument continues, it interferes with the rightsof the transferees who are members of Scranton Local 229, not to join or seek rep-resentation by Local 869, and, therefore, by discriminating against those employeeswho, prior to merger or acquisition, have exercised their statutorily protected rightnot to join Local 869, article 11 inherently encourages membership of employees inLocal 869 and is thus violative of the Act. Moreover, claims the General Counsel,when Local 869 deprived the Scranton employees of their seniority for arbitraryreasons, after their transfer toWilkes-Barre, by the establishment of a seniority listbased on an unfair consideration of union membership in Local 869, these threeemployees were discriminated against within the meaning of Section 8(b)(2) and(a)(3) of the Act.Local 869 contends it did not violate the Act by refusing to dovetail the senior-ity of the three Scranton driver members of Local 229 as there was no "consolida-tion" within the meaning of section 11 because no right to a combining of senioritylists and dovetailing of seniority of the three Scranton transferees can be asserted inthe absence of "two or more branches or plants of the Employer [being] consoli-dated." See article 11,supra.Furthermore, claims 869's counsel, not only is Local869 without power or authority to dovetail the seniority of the Scranton employeeswith those of its members but also no actual animus or intent to discriminate hasbeen established. Finally, the complaint must be dismissed, Local 869 contends,because the alleged discriminatees have failed to exhaust the contractual arbitration-grievance procedure provided for in the collective-bargaining agreement."The Respondent Company's argument is based on two points: the alleged dis-criminatees have no statutory right to seniority in the Wilkes-Barre unit as senior-ity is a matter of contract and not a basic right; and the Company has not enforcedan unlawful contractual provision because article 11, does not discriminate againstany employee because of membership or nonmembership in a union. Moreover, itwas upon Local 869's insistence, alleges the Company, that the Scranton ice creamroutes be posted for bidding, that the Company gave such notice to the employees.12C. DiscussionUnder Section 8(a) (3) of the Act, it is an unfair labor practice for an employer"by discrimination in.employment.to encourage or discourage member-ship in any labor organization.. . ." By Section 8(b) (2) of the Amended Act, thisprohibition was extended to unions, which were forbidden "to cause or attempt tocause an employer to discriminate against an employee in violation of subsection(a)(3) ...."The Supreme Court held inRadio Officers' v. N.L.R.B.,347 U.S. 17, 53, thatSection 8(b)(2) is violated where a union caused the employer to engage in con-duct which violated Section8(a)(3).13Therefore, subject to a proviso permitting"Watkins, president of Local 229, testified that Smith, president of Local 869, statedthat because Local 229 refused to dovetail laid-off members of Local 869 in 1960, now thatthe situation was reversed, 869 would accord to 229's members the same treatment. TileCompany's labor relations official testified that Local 869's officers had no objection at firstto allowing the Scranton transferees to count the time they worked at the Scranton plantin computing their seniority. See page 85 of transcript.12 Seearticle 9 of Local 869's Exhibit 1.13 Radio Ofcers'case was limited by the Supreme Court to situations where the employ-er's conduct is "inherently" discriminatory.Id.at 48.264-047-67-vol. 162-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of employees for failure to pay union dues and initiation fees pursuantto a union-security agreement,an employee or applicant for employment may besubjected to job discrimination at the hands of the union.With respect to seniority,it is preference in employment based upon length ofservice.However,this preference is not absolute, but is limited by many factorswhich determine the value of seniority to different groups of workers.Of course,employees have no inherent,statutory,or constitutional rights to seniority. Suchrights exist solely by reason of contract.14When forces are curtailed,managementis confronted frequently with the problem of layoff of the regular working force. Itis reasonable for employers to look upon those with greatest seniority as their mosttrained and valuable employees and thus wish to retain them.Then too, seniority can affect the tenure of employment of individual employees.By its very nature, seniority is a relative matter and by Local 869's interpretationwhereby the seniority acquired by the transferees in the Scranton plant was deniedto them, its Wilkes-Barre members' seniority was necessarily improved and thereverse effect of this interpretation of article 11 redounded to the detriment of theScranton transferees.Thus, the effect of 869's interpretation was to penalize thealleged discriminatees because they had not been members of Local 869. By thisinterpretation by Local 869,inwhich the Company acquiesced(contrary to itsoriginal belief that the transferees were entitled to compute the time they wereemployed in its Scranton plant),theCompany thereby affected their tenure ofemployment.Consequently,the determination of the alleged discriminatees'senior-itywas made on the basis of when an employee joined Local 869 and not whenthey were originally employed by the Company.The effect of the RespondentUnion's interpretation of article 11 was to encourage and actually require thesethree Scranton employees to become members of the Wilkes-Barre Union as soonas they were transferred.On the other hand, a wide range of reasonableness must be allowed a statutorybargaining representative in serving the employees it represents,subject always tothe complete good faith and honesty of purpose in the exercise of its discretion.lsMoreover,the labor organization is clothed with power not unlike that of a legis-laturewhich is subject to constitutional limitations on its power to discriminateagainst the rights of those for whom it legislates and which is also under an affirm-ative constitutional duty equally to protect those rights.1eTherefore,it can be arguedthat the fair interpretation is that the labor organization chosen by the employeesto represent them is to do exactly that and to protect its members'rights to theutmost and it is to act fairly and impartially for the best interests of those whom itrepresents.When a union with the status of an exclusive bargaining agent takes hos-tileaction against any employees in the appropriate bargaining unit,upon irrele-vant, invidious,and unfair considerations,17 the union violates its obligation to itsmembers and thereby restrains and coerces those adversely affected. The Board hasheld that such a union denies to those employees the representation which they areguaranteedby the Act.18Conversely,the union must make decisions and the deter-mination of seniority cannot always be completely satisfactory to the same degreefor all classes and groups of employees.The Supreme Court has held, however, ina "dovetailing"situation that this does not prevent the union from choosing to seekan integrated seniority list even though the inevitable result may be harmful to somemembers of the union.19Local 869 contends,however, that it bargained for its members exclusively whenitnegotiated for and included in its contract with the Company the provisions ofarticle 11.Lending credence to this argument is the fact that human nature being11 Starkev.N.Y., Chicago &St. LouisR.R.,180 F.2d 509,571(QA.7) ; Trailmobile Co.v.Whirls, 331 U.S. 40;Wade v.Southern PacificCo.,248 F.Supp. 493.15Ford Motor Co. v. Huffman,345 U.S. 330 at 338.16Steele v. Louisville and Nashville Railroad Co.,323 U.S. 192, 198,199. SeeCox,Rightsunder a Labor Agreement,69 Harv. L.Rev. 601, 638.17 Local 1367,International Longshoremen'sAssociation(Galveston MaritimeAssocia-tion),148 NLRB 897.18Hughes ToolCo., 147 NLRB1573,1574;Local1367,International Longshoremen'sAssociation(Galveston Maritime Association),148 NLRB 897,898-900;Maremont Corpo-ration,149 NLRB 482;LocalUnion No. 12,Rubber Workers(The Business League ofGadsden),150 NLRB 312.19Humphreyv.Moore,375 U.S.335;Carpenters Union v.Brady,241 F.Supp. 679;Aaron,Reflections on the Legal Nature of Seniority Rights,75 Harv. L. Rev.1536(1962). WOODLAWN FARM DAIRY CO.67what it is, Local 869 did not have in mind or intend to benefit Local 229's memberswho might be adversely affected by a merger of the Scranton plant's ice cream divi-sion with that of the Wilkes-Barre plant. Corroborative of this view, are cases whichindicate that a union is obligated to protect the seniority rights of its members orface unfair labor practice charges,20 or perhaps possible lawsuits by members in aState or Federal court for breach of contract,21 or even possible suit under theLabor-Management Reporting and Disclosure Act of 1959, 73 Stat. 523, Title 29U.S.C. § 412.22In this proceeding, however, before the rights of these three alleged discriminateescan be adjudicated and the question of whether the Act has been violated resolved,itmust be determined first whether Respondents'interpretationof article 11,supra,was correct. This, in turn, raises the question of whether interpretation of a con-tract provision is cognizable by the Board so as to be adjudicated under the unfairlabor practice provisions of the Act, or should it be resolved under the arbitrationprocedures provided for in the parties' contract? Accordingly, it must be determinedwhat the Board has held with respect to whether it will entertain jurisdiction ofbona fide disputes between parties to an arbitration clause which involves the inter-pretation of a provision in their collective-bargaining agreement.The Board declared inUnited Telephone Companywhich alleged no violationof the Act other than the one arising out of the parties' conflicting contractinginterpretations:Regarding the question of which party correctly interpreted the contract, theBoard does not ordinarily exercise its jurisdiction to settle such conflicts. Asthe Board has held for many years, with the approval of the courts: . . . itwill not effectuate the statutory policy . . . for the Board to assume the roleof policing collective contracts between employers and labor organizations byattempting to decide whether disputes as to the meaning and administration ofsuch contracts constitute unfair labor practices under the Act.23InMorton Salt 24which involved an 8(a) (2) allegation, the Board reaffirmed itsholding inUnited Telephone,that it will not "police" collective-bargaining agree-ments, with the additional observation, that this is particularly true, "where it isevident that the Respondent acted reasonably and in good faith."InLocal 611, Chemical Workers Union, AFL-CIO,25the Board held it will notinterpret a collective-bargaining agreement where there is a contractual grievanceprocedure providing for arbitration. To the same effect is the Board's holding inNational Dairy Products Corporation,26where the complaint was dismissed becausethe dispute which gave rise to the charge of unfair labor practices was solely one ofcontract interpretation. The Board also stated that there was no showing that theRespondent, in interpreting the contract as it did, was motivated by union animus orwas acting in bad faith. InTimken Roller Bearing Co. v. N.L.R.B.,27the courtfound a dispute to be a matter of contract interpretation stating that the Board hasheld "it has no power under the Act to police collective-bargaining contractsbetween employers and labor organizations." 23In one 8(a) (5) proceeding, the issue involved the alleged refusal to negotiateabout the relocation of a trucking terminal. The Board in dismissing the complaintsaid:29Moreover, as also contended by the Respondent, here the parties had includedin their collective-bargaining agreement a specific grievance procedure provid-ing for final arbitration of all "grievances involving the interpretation or appli-cation of the [contract's] provision." Furthermore, the Union kept insisting-0N.L.R.B. v. Local294, Teamsters,317 F.2d 746 (C.A.2) ; N.L.R.B. v. Miranda FuelCo., 326 F.2d 172 (C.A. 2)21TextileWorkers Union v. Lincoln Mills,353 U.S. 448;Local 174 Teamsters v. LucasFlour Mills,369 U.S. 95;Smith v. EveningNewsAssn.,371 U.S. 195.2llughes v. Bridge SIronworkers,Local 11,287F.2d 810(C.A. 3), cert. denied 368U.S. 829 ;Parks v. IBEW,314 F.2d 886(C.A. 4), cert. denied 372 U.S. 976.23 112 NLRB 779 at 781 and see footnote 4.21119 NLRB 1402.2123 NLRB 1507, 1508, 1519.21126 NLRB 434.2r 161 F.2d 949,954 (C.A. 6).28 SeeShellOilCo., 93 NLRB 161 ;Vickers Inc.,153 NLRB 561.25MontgomeryWard d Co.,137 NLRB 418, 423. 6bDECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the dispute should be settled by the grievance procedure, and the Respond-ent agreed. Yet, despite the collective-bargaining agreement devised by theparties themselves for settling such a dispute, the Union chose instead to filethe instant charges-thus asking the Board, in effect, to intervene and resolvethe dispute. In these circumstances, the Board would be frustrating the Act'spolicy of promoting industrial stabilization through collective bargaining ifwe were to intervene in this dispute, instead of requiring the Union in this caseto give "full play" to the established grievance procedure.InHercules Motor Corp.,30the union requested certain data from the companywhich the latter contended was properly the subject of a grievance under the provi-sions of the parties' collective-bargaining agreement. A Board majority concludedthat the basic issue involved a question of contract interpretation. The Board stated:The Union's grievance involved a dispute concerning interpretation of the con-tract . . . . On its face, the contract provides machinery devised by the par-ties themselves for settling such a dispute. Yet, instead of exhausting this proce-dure and proceeding within the framework of its contract, the Union elected tofile charges asking the Board to intervene and resolve the dispute. While, underSection 10(a) of the Act, the Board is not bound as a matter of law by privateagreements, we are of the opinion that it would not effectuate the policies ofthe Act for us to thus intervene in the case.Title II of the Act states in Section 201(a) that "sound and stable industrialpeace and the advancement of the . . . best interest of employers and employ-ees can most satisfactorily be served by the settlement of issues betweenemployers and employees through the processes of conferences and collectivebargaining between employers and the representatives of their employees."It further states in Section 203(d) that "Final adjustment by a methodagreed upon by the parties is hereby declared to be the desirable method forsettlement of grievance disputes arising over the application or interpretationof an existing collective-bargaining agreement." These declarations of policyare of course equally valid guidelines for our administration of Title I of theAct, whose stated policy is to encourage the practice and procedure of collec-tive bargaining. As was said by the Supreme Court of Section 203(d) quotedabove, "That policy can be effectuated only if the means chosen by the partiesfor the settlement of their grievances under a collective bargaining agreement isgiven full play." If, instead of requiring the Union in this case to give "fullplay" to the grievance procedure, we were to permit the facilities provided bythe Act to be used in avoidance of the bargaining agreement, we "would befrustrating the Act's policy of promoting industrial stabilization through collec-tive bargaining."The Board in theInternational Harvester Companycase 31 where the union andcompany were parties to a union-shop contract and the union requested the com-pany to discharge an employee because of failure to pay his union membershipdues, upon failure of the company to do so, the union filed a grievance which wentto arbitration. The arbitrator sustained the union's position which resulted in areduction in the employee's seniority and he was laid off in a subsequent reduction-in-force. The employee filed unfair labor practice charges against the union and thecompany. The Board in dismissing the complaint stated: "If complete effectuationof the federal policy is to be achieved, we firmly believe that the Board, which isentrustedwith the administration of one of the many facets of national laborpolicy, should give hospitable acceptance to the arbitral process as `part and parcelof the collective bargaining process itself,' and voluntarily withhold its undoubtedauthority to adjudicate alleged unfair labor practice charges involving the samesubject matter, unless it clearly appears that the arbitration proceedings were taintedby fraud, collusion, unfairness, or serious procedural irregularities or that the awardwas clearly repugnant to the purposes and policies of the Act." 32The Board recently had occasion to hold that a refusal to allow more than twounion representatives to participate in grievance proceedings does not amount to a30136 NLRB 1648, 1651, 1652.31138 NLRB 923.32 See0scherwitz 5 Sons,180 NLRB 1078, where the Board in an 8(a) (3) case, allegingdiscriminatory discharge, dismissed the case because an arbitration award had decided thecase against the employee. Cf.Carey v. Westinghouse ElectricCo., 375 U.S. 261, 270Monsanto ChemicalCo., 97 NLRB 517, 520, enfg. 205I'2d 763 (C.A. 8). WOODLAWWWN FARM DAIRY CO.69refusal to bargain by an employer. The Board noted that there was an honest differ-ence as to the interpretation of the contract, that the parties' bargaining relationshipin the past had been amicable and, accordingly, there was no serious obstacle to aneffective resolution of the dispute through the contract's arbitration provisions.33InCrown Zellerbach34 the Board stated: "In view of this background of peace-ful and what appears to be a wholly-salutary employer-employee relationship, weare reluctant to issue a remedial order..Particularly is this so since theparties have failed to utilize the contractual procedures established for bargainingconcerning the interpretation and administration of their contract and apparentlywhere there is no serious obstacle to an amicable settlement of the issue . . .within the framework provided in that contract."In all the cases cited above, where the Board refused to entertain jurisdiction,there was a question of contract interpretation involved and the contracts all pro-vided for arbitration 35 Such abstention of jurisdiction where the contract providesfor arbitration is based on the rational that the processes of arbitration have amediatory and therapeutic influence on the conflicting interests of the partiesinvolved and also the law favors the resolution of labor disputes through the griev-ance and arbitration procedure established in the collective-bargaining agreementbecause it furnishes a direct substitute for industrial strife.36 Of course, the Board'sdeclination of jurisdiction in the above-cited cases were purely discretionary sinceSection 10(a) of the Act expressly provides that the Board's jurisdiction "shall notbe affected by any other means of adjustment or prevention that has been estab-lished.by agreement, law or otherwise." 37In theWarrior & Gulf Navigation Co.casesupra,footnote 36, the SupremeCourt pointed out that the grievance and arbitration procedures under a collective-bargaining agreement is the essence of the system of industrial self-government andconstitutes a part of the continuous collective-bargaining process. The thrust of theCourt's reasoning is that arbitrators should be permitted to decide questions of con-tract interpretation. In theAmerican Manufacturing Co.case,supra,footnote 36,the Court stated at page 566, "that policy can be effectuated only if the meanschosen by the parties for settlement of their differences under a collective bargain-ing agreement is given full play." However, the Board has added a caveat to theseprecepts: even though the contract provides for arbitration, the Board may enter-tain the complaint if the respondent's contention with respect to the interpretationof the contract is insubstantial, "untenable" and the provision in question is "plainand unambiguous." 38In situations, however, where the contract provides no arbitration procedure, itappears that the Board will exercise itsdiscretion(as distinguished frompower)39as to whether it will elect to adjudicate the unfair labor practice complaint as pro-vided for in Section 10(a) of the Act 40In C& C Plywood Corp.,148 NLRB 414, the employer changed his employees'wage rates without bargaining with their union representative, contending that suchunilateral action was not justified by his interpretation of the contract but the Boardwas without jurisdiction to adjudicate the unfair labor practice proceeding until thecontract issue was first decided by the courts. The contract contained no arbitrationprovision. The Board in reversing the Trial Examiner, rejected the employer's con-tention that it lacked power to adjudicate the unfair labor practice question becausea threshold question of contract interpretation was presented. The Court of Appealsdeclined to enforce the Board's Order.41 It held that since the nature of the con-troversy is such that the existence or nonexistence of an unfair labor practice doesnot turn entirely upon the provisions of the Act, but arguably upon a good-faith29American Oil Co.,152 NLRB 492.95 NLRB 753.Cf.SquareD Co. v. N.L.P.B.,332 F.2d :60 (C.A. 9).3G Section 203(d)of the Labor-ManagementRelations Act;United Steelworkers v. War-rior d Gulf NavigationCo., 363 U.S. 574;United Steelworkers v. American ManufacturingCo., 363 U.S. 564 :United Steelworkers V. Enterprise Wheel 6 Car Corp.,363 U.S. 593;Drake Bakeries,Inc. v.Local50,370 U.S. 253, 263-266.97 SeeCareyv.WestinghouseElectric Corp.,375 U.S.261, 269.Century Papers,Inc.,155 NLRB 358. SeealsoHuttigSashDoorCo.,154 NLRB 811.29FlintkoteCo., 149 NLRB 1561, 1563, footnote 1.10CloverleafDivision ofAdams DairyCo., 147 NLRB 1410 ;SmithCabinet,Manufactur-ing Co., 147 NLRP, 1506.41 351 F2d 224 (C.A. 9), cert. grantedApril 18,1966(61 LRRM 255). 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute as to the correct meaning of the provisions of the collective-bargainingagreement, the controversy was beyond the subject-matter jurisdiction of the Board.Itwas, held the court, a matter for arbitration where the collective-bargainingagreement so provides, or for adjudication by the courts, where there is no arbitra-tion provision. The Board has no jurisdiction, the court stated, where the existenceof an unfair labor practice is "dependent upon the resolution of a preliminary dis-pute involving only the interpretation of the contract."In arriving at a decision herein, it has been borne in mind and concomitantconsideration given to Sections 203(d) and 301(a) of the Labor-ManagementRelations Act, 1947 (61 Stat. 136, 29 U.S.C. 151,et seq.),which provides respec-tively as follows:§ 203(d)-Final adjustment of a method agreed upon by the parties is herebydeclared to be the desirable method for settlement of grievance disputesarisingover the application or interpretation of an existing collective-bargaining agree-ment. The [Federal Mediation and Conciliation Service] is directed to makeits conciliation and mediation services available in the settlement of such griev-ance disputes only as a last resort and in exceptional cases.Sec. 301.(a) Suits for violation of contracts between an employer and a labororganization representing employees in an industry affecting commerce asdefined in this Act, or between any such labor organization, may be broughtin any district court of the United States having jurisdiction of the parties,without respect to the amount in controversy or without regard to the citizen-ship of the parties.The Board has never specifically delineated in either its rules and regulations orstatementsof procedure, the factual situations where exhaustion of the arbitrationprovisions of the collective-bargaining agreement will be required. A study of theabove cases appears to hold that the Board will not exercise jurisdiction where anarbitration proceeding has already been instituted; 42 but if thereisno question ofcontract interpretation that must be resolved before the determination of an unfairlabor practice can be made; or, if the contractcontainsno arbitration provisions;or if the contractdefense isinsubstantial,43 the Board may proceed to an adjudica-tion of the unfair labor practice complaint. With the advent of theC & C Plywooddecision,supra,it is not clear where the line will be drawnunlessthe fact that noarbitration provision was present in C &C Plywooddistinguishes that case. How-ever, there are two guidelinesin theAct: Section 203(d),supra,and Section 10(a),cited above.44Under Section 301, the courts are given the power to first determine whether thedispute is arbitrable.45 It might be argued, therefore, that the Board will, in such asituation, hold the matter in abeyance until the court has disposed of the questionas to whether the issue involved is a subject for arbitration. In fact, in a dischargecase, the Board did this very thing. The General Counsel issued a complaint, butbefore thecase cameto hearing, a Federal District Courtissued anorder inresponse to anearlierpetition, directing arbitration of the employees'terminations.The Boardstated: 46The Board policy is to effectuate wherever possible, the intent of Congressexpressed in Section 203(d) of the 1947 Labor-Management Relations Act,namely, "Final adjustment by a method agreed upon by the parties is herebydeclared to be the desirable method for settlement of grievance disputes arisingover the application or interpretation of an existing collective-bargaining agree-ment." In effectuating that congressional intent, the Board has recognized exist-ing arbitration awards and in certain circumstances has required parties beforeresorting to Board processes to utilize the grievance and arbitration procedurein agreements to which they are signatory. [citing cases.] These policy con-siderations are clearly applicable here where not only did the parties haveavailable a procedure to settle the dispute, but a United States District Court42United Telephone,112 NLRB 779.42Adams Dairy,147 NLRB 1410;Century Papers Inc..155 NLRB 358.44 SeeN.L.R.B. v. Gene Hyde, d/b/a Hyde's Supermarket,339 F.2d 568, 572 (C.A. 9),where the court stated that the Board in general does not adjudicate contract disputes.45WileyctSonsv. Livingston,376 U.S. 543.46Dubo Mfg.Co., 142 NLRB 431, 432. Cf.Kentile Inc.,147 NLRB 980 at 981. 11,00DLAWN FARM DAIRY CO.71has ordered them to utilize it. It would certainly frustrate the intent expressedby Congress if the Board were now to permit the use of the Board's processesto enable the parties to avoid their contractual obligationsas interpreted by thecourt.[Emphasis supplied.]Another case of significant importance with respect to the issue in the case atbar is that ofAssociation of Employees v. Westinghouse Corp.,348 U.S. 437, foot-note 2, where the Supreme Court stated:. . . No other provisions of the Act indicates that substantive federal lawwas to guide the determination of the contractual rights and liabilities that areto flow from a collective-bargaining contract * * * Section 8 enumeratesunfair labor practices; these may in some instances become relevant to thevalidity or interpretation of a collective agreement. Certain procedural safe-guards are placed about the collective-bargaining agreement: an obligation toconfer in good faith on questions arising under it; a duty to follow certainsteps prior to terminating or modifying the agreement unilaterally, § 8(d),204 (a) (2). And a limited number of substantive rights conferred under theAct may incidentally involve the interpretation of the collective agreement.E.g., § 9(a). It is significant, however, that breach of contract is not an "unfairlabor practice." A proposal to that end was contained in the Senate bill, butwas deleted in conference with the observation: "Once the parties have madea collective bargaining contract the enforcement of that contract should be leftto the usual processes of the law and not to the National Labor RelationsBoard....Furthermore, respect for the parties' agreed-upon-contractual arrangements forsettling their disputes and thus ameliorating the possibility of strikes by providingfor arbitration, which § 302 of the 1959 Act encourages, and Section 203(a) of the1947 Labor Management Relations Act indicates a national policy in favor offostering,might be subverted if competing jurisdiction were asserted. Thus, arecalcitrant party whose motives are suspect, may consider the Board an alternativerefuge to have his claim adjudicated.When the doctrine was enunciated in the Supreme Court's landmarkLincolnMills 47andSteelworkersdecisions 48 that Federal district courts have jurisdictionto enforce arbitration under collective-bargaining contracts in suits brought under§ 301,49 it was clear that arbitration was going to play an increasingly importantrole in the resolution of labor disputes. The encouragement of labor arbitrationwas declared to be a matter of public policy. But it was not until the threeSteel-workersdecisions 50 how important labor arbitration had become in the view ofthe Supreme Court. The decisions drastically limited the authority of the courts indetermining arbitrability and in reviewing awards and correspondingly increasedthe authority of the arbitrators. The courts were excluded from inquiring into themerits of a case in determining arbitrability or, reviewing an award.D. ConclusionsAn analysis of the undisputed facts in this proceeding shows there is insufficientevidence adduced by the General Counsel to indicate that the Respondents Union'sand Company's interpretation of article 11, is "untenable." 51 On the contrary, theirinterpretation not only colorably justified the good-faith action taken by them, butalso there was the 1960 arbitration decision (Appendix A), based on analogous facts,to lend credence to their motive in refusing to dovetail the alleged discriminatees.The Board is not the proper forum for parties seeking an interpretation of theircollective-bargaining agreement.Where, as here, Respondents have a sound arguablebasis for ascribing a particular meaning to their contract and their action is inaccordance with the terms of the contract as they construe it, and there is no show-ing that the Respondents, in interpreting the contract as they did, were motivated byunion animus or were acting in bad faith,52 the Board ordinarily will not exerciseSee footnote 21.Seefootnote 36.4°See p. 70.so See footnote 36.5' See footnote 38.62UnitedTelephone Company,112 NLRB 779, 781. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDits jurisdiction to resolve a dispute between the parties as to whether the Respond-ents' interpretation was correct.53As the Board stated inConsolidated AircraftCorporation, 47NLRB 694, 706, enfd. 141 F.2d 785 (C.A. 9), "it will not effectuatethe policy of `encouraging the practice and procedure of collective bargaining' forthe Board to assume the role of policing collective contracts between the employersand labor organizations by attempting to decide whether disputes as to the meaningand administration of such contracts constitute unfair labor practices under the Act."The most that can be said is that Respondents misinterpreted article 11. But toequate this with the commission of an unfair labor practice is another matter as thiswould be tantamount to holding that a good-faith belief in a respondent's interpreta-tion of a contractual provision will not serve as a defense to an allegation of dis-crimination within the meaning of Section 8(a) (3) and (b) (2). In these circum-stances to find a violation of the Act would be contrary to the Board's holding thatifa dispute involves interpretation or application, it will not police or enforce acontract in such a posture.54Assuming,arguendo,ambiguity in article 11, the provision which provides howseniority shall be treated in the event of a "consolidation" of Respondent Company'splants or branches, it would still not change the conclusion reached above, asarticle 11 is susceptible of eventual determination through arbitration, and is, there-fore, potentially unambiguous.The collective-bargaining agreement involved here was intended to avoid recourseto the Board's statutory processes by providing for arbitration-a speedy, final, andeffective means of disposing of such a situation as is present here. Under such cir-cumstances, an unfair labor practice proceeding which circumvents the contractualarbitrationmachinery is not best designed to resolve the parties' differences withmaximum dispatch. To avoid such a result, it would be preferable to invoke thearbitration provisions of the contract and not countenance additional delay by per-mitting the Board's processes to be utilized.In volume17,New York University Annual Conference Report on Labor,at 208,it is stated:Where the threshold question involves contract interpretation, it would seemthere is no compelling reason why the aggrieved party should not be requiredto exhaust the agreed upon private arbitration procedures in the collective bar-gaining agreement as a condition of seeking a Board determination on themerits. This might be considered akin to equitable abstention in the sense thatthe Board should defer to the adjudicative machinery of the parties' contractas a matter of comity ... [Such a policy] neither trenches upon statutory pre-rogative nor subverts the sanctity of agreements arrived. at in arms-length deal-ings subject, of course, to the proviso that there isa bona fideissue of inter-pretation.However, the Supreme Court stated that even a frivolous claim isarbitrable because of the `therapeutic values' in the processing of all claims.[CitingUnited Steelworkers v. American Manufacturing Co.,363 U.S. 658]Collective-bargaining agreements are to be given a reasonable construction, notone which results in injustice and absurdity 55 They aresui generisand are not tobe treated as orthodox contracts,56 but their implications must be determined fromthe connection in which it appears.57 To hold, therefore, that the agreement toarbitrate should be negated because Local 229 was not a party to the RespondentCompany's and Respondent Local 869's agreement or that Local 869 is not a partyto the contract executed by the Company and Local 229, is a restrictive interpreta-tion which would frustrate rather than serve the purpose of the Act; it would disre-gard the realities of the situation here presented, favor form over substance, placea premium upon a mechanistic approach and disregard the compelling equitableconsiderations pertaining to the predicament of the three employees involved herein.Where the practicalities require it, the courts not infrequently treat the relation-ship of the parties involved in a manner differently than that required by orthodoxcontract law. This is so because of the overriding enunciated congressional objective'3NationalDairy ProductsCorporation,126 NLRB 434.See alsoMorton Salt Company,119 NLRB 1402;Adams Dairy Co.,1.47 NLRB 1410.Carroll'sTransfer Co.,56 NLRB935, 939.AtlanticCoastLineRR. v. RailwayClerk e,210 F.2d 812, 815 (C.:1. 4).6 See J. I. Case v.N.L.R.B.,321 U.S. 332..Id.at 3P4;Wiley v. Livingston,376 U.S. 543, 550. WOODLAWN FARM DAIRY CO.73of insuring industrial peace and stability through collective-bargaining negotiationsand the embodiment of such agreements in a written contract.58 Consequently, wouldnot the national interest in industrial peace be adversely affected, if either Local 229or Local 869 were held not to be a party insofar as resolving the issues in this case?It is that element present here which gives one pause against falling into "a purelymechanical application" 59 of the doctrine that would ignore the differences betweenan orthodox contract and a collective-bargaining agreement which calls into playimportant competing equitable considerations. To disregard this factor is to givecredence to a literal interpretation without regard to the attendant realities in thisproceeding. The congressional purpose embodied in the Act is not served by suchliteralness. It would seem that a mechanistic approach when judged by the realitiesof the case and found wanting cannot be countenanced. Nor can the substantivelegal incidents resulting from the terminations of the alleged discriminatees beadjudicated in a vacuum or in the abstract without regard to past and existing cir-cumstances. As was said by Judge Hutchinson: "Drawn to deal substantially withsubstantial things, the National Labor Relations Act has been from the beginning, itmust continue to be, consistently with its avowed purpose and the language employedin the Act, broadly construed and as broadly given effect to cope with and preventthemischiefs it was designed to meet and do away with. Shadow boxing withwords, including dialectical hair splitting,the tithing of mint, anise and cumin, andthe division of a mustard seed to reach a formal, a technical result, has thereforeno proper place, and may not be employed,in construing and applying it." 60Under the peculiar circumstances of this case, as well as the equitable ends to beaccomplished, it is of minor significance and not of paramount importance thattheWilkes-Barre union is not a signatory to the contract between the RespondentCompany and Scranton Local 229. The overriding considerations are that the samecompany is involved,similar issueswere arbitrated 6 years ago,61andmostimportantly, both unions belong not only to the same International but also, aremembers of the Joint Council which should not (in the interests of justice and toobviate undue delay) have shirked its responsibility but it should have resolved thethree dischargees dispute as the Company was eager for it to do. If the Joint Councilhad done this, it would have insured speedy resolution of the issue, centralized thecontroversy by limiting it to a single decision, thus accelerating final resolution. Thisis inaccord with one of the objectives of the Act-the prompt determination oflabor disputes.Then too, Local 229, on behalf of its members, the alleged discriminatees, isvitally interested in the outcome of this dispute; the same employer is involved atboth plants whose employees are members of both unions herein and these unionsare also constituentsof Joint Council 53, which could have played a determinativerole in this dispute. Thus, the Company, the two sister unions, the Joint Counciland the discriminatees, who are third party beneficiaries to all benefits of thecollective-bargaining agreement,62 are allied and nominal parties through theirmutual concern to have resolved the issues in this proceeding.63 Moreover, themerger of the Scranton plant's ice cream division with that of the Wilkes-Barreplant by which Local 229's members were transefrred to Wilkes-Barre, made boththe Scranton union and its transferred members as well as the sister Local inWilkes-Barre, parties to and supplied the necessary privity whereby the duty toarbitrate survived the merger.64InJohn Wiley & Sons v. Livingston,376 U.S. 543,the SupremeCourt held thatthe disappearance by merger of a corporate employer that had entered into a con-tract with a union does not automatically terminate rights of the employees coveredby the contract, but that the duty to arbitrate survives the merger and the successoremployer can be required to arbitrate with the union under the agreement. By6e SeePhelps Dodge Corp. v. N.L.R.B.,313 U.S. 177 at 183.53N.L.R.B.v.AssociatedMusicians, Local 802,220 F.2d 900, 906 (C.A. 2), cert. denied351 U.S. 962.0°N.L.R.B. v. Metallic BuildingCo., 204 F.2d 826, 828 (C.A. 5). Cf.General DynamicsCo. v. Carpenters Union,347 F.2d 230 (C.A. 2).61 See Appendix A.61 J. I. Case v. N.L.R.B.. 321U.S. 332, 336.63 Cf.John Wiley e- Sons v. Livingston,cited immediately below.°} SeeInternational Telephone and Telegraph Corporation v. Local 400, InternationalUnion of Electrical, Radio and Machine Workers, APL-CIO, et al.,248 F.Supp. 949(U.S.D.C.). 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDanalogy, it would appear that Local 229, not being a party to the contract betweenits sister Local 869 and the Company (which is agreeable to arbitration) shouldoffer no serious obstacle under the circumstances here present.In the context in which this case arose, the two ice cream drivers' units at boththe Scranton and Wilkes-Barre plants are, in its legal incidence, one unit for pur-poses of seniority, as it is not too unreasonable to assume, in view of both sisterunions' salient and pertinent contract provisions with the Company being identicalthat the representatives of both the unions bargained as a unit in negotiating theircontracts with the Company. If this predicate is correct, then insofar as Local 869,theWilkes-Barre union is concerned, it is a party also and thequid pro quois theWilkes-Bane union's inchoate and correlative right, if any of its members should belaid off in a reduction-in-force in the event of a consolidation with the Scrantonplant, to dovetail such members into the seniority roster of its sister Local 229,the Scranton union. Moreover, both are constituents also of Joint Council 53, sothat both locals would be bound by any award issued under the identical arbitrationprovisionswhich are in both contracts that these sister unions have with theCompany.In arriving at this conclusion, its basis need not be restricted to the contractprovisions, themselves, but, the elucidating background of what transpired beforethe Joint Council refused to entertain jurisdiction, may be considered.65 And this isso notwithstanding the Joint Council's assertion that article XV, section 4(a) ofthe International's constitution, precluded it from deciding Local 229's appeal, onbehalf of its three members, the alleged discriminatees, of their seniority and dove-tailing rights vis-a-vis its constituent member Local 869. This section provides asfollows:Judicial PowerSection 4(a). Joint Councils shall have full power to adjust all questions ofjurisdiction between Local Unions, subject to the provisions of Article XII,Section 12, to try cases against Local Unions, cases appealed from LocalUnions, appeals by members, and to try individual cases which Local Unionsrefuse or neglect to try in accordance with the trial procedure provided for inArticleXIX.The Council's bare assertion that this provision does not cover the situation pre-sented in this case does not make it so. An examination of section 4(a) reveals thatthe Joint Council's efforts to invoke a defense of lack of jurisdiction is specious andmust fall in view of the plain and unambiguous language of this section of the Inter-national's constitution. Corroborative of this conclusion is the General Counsel'sadmission that "nothing prevented" the Joint Council from settling this disputebetween Locals 229 and 869. Indeed, the record reveals that Local 869's counselappears to tacitly imply that ultimately the Joint Council could "determine" thegrievance of the alleged discriminatees, the three members of Local 229.66Ifnot dispositive, at least persuasive of the conclusions reached above, is thecase ofCarpenters Local 1102, Carpenters District Council of Detroit, DetroitBuilding and Construction Trades Council,154 NLRB 513. The Board in that caseapproved a settlement agreement in a jurisdictional dispute between the Carpentersunion and a Riggers local, and also quashed a notice of hearing. The settlementagreement provided that the respondents were not entitled to strike to force theemployer to assign the work of erection and installation of machinery and equip-ment at a particular plant to employees which it represented rather than to employ-ees who were members of the Riggers. Approval of the settlement agreement wasopposed, the contention being that it was too limited in scope. It was argued thatthe parties had agreed that the Board should make a jurisdictional award extendingbeyond the precise dispute at the particular plant involved and, thus, the settlementagreement was insufficient as it covered only the one plant and notallplants ofthe employer.Deciding not to make an award"at this tune,"the Board noted that since bothunions were members of the Building and Construction Trades Department, AFL-CIO, the National Joint Board for the Settlement of Jurisdictional Disputes shoulda1Proctor Hanv factoring Corp.,131 NLRB 1166, 7.160.6 Cf.Green V. Los Angeles Stereotypers UnionNo. 5S,International Stereotypers Unionof North America and Hearst Publishing Company, Inc.,356 F .2d 473 (C.A. 10), where theInternational's executive board mediated a dispute between its members regarding dove-tailing of two seniority lists. See pages 173, 177, and 200 of transcript. WOODLAWN FARM DAIRY CO.75be given an opportunity to resolve this dispute on a voluntary basis. In so ruling,the Board stated: "If we were to make a determination which extended beyond the[particular plant involved], we would be undercutting the new Joint Board at thevery beginning of its operations and lessening its chances of success. The Board,employers, unions, and the public all have something to be gained by the successfuloperation of a voluntary system for the settlement of jurisdictional disputes. TheBoard, unions, and employers generally will save many times over the moneyexpended on the hearing in this case if the new Joint Board will satisfactorilyresolve, and therefore make unnecessary the submission of, even a small proportionof the jurisdictional dispute cases that would otherwise come before the Board."Thus, by analogy, where an unfair labor practice charge is filed with the Boardbut an arbitration procedure is available to resolve the issue, it would seem thatthe charge should neither be processed nor dismissed but held in abeyance pend-ing recourse to the arbitration provisions of the contract. If the arbitration proceed-ings are fair and regular and the award not repugnant to the purposes of the Act,67the Board could dismiss the pending unfair labor practice charge. If not, the Boardcould then entertain jurisdiction of the case. Thus, the national policy to promotethe resolution of labor disputes by recourse to arbitrators would be fostered with-out forfeiting the basic rights the Act was designed to protect. In fact, the Boardappears to have followed this course inDubo Manufacturing Company,footnote46,supra.It is true that the Company's involuntary accession to Local 869's interpretationof article 11 is no defense but it must also be recognized that caught, as it was, ina dispute between Locals 869 . and 229, which represented its employees at boththeWilkes-Barre and Scranton plants, that its refusal atLocal 869's insistence,notto dovetail the alleged discriminatees, should not be held to bea per seviolationof Section 8(a)(3), under the circumstances delineated above, in the absence ofany independent evidence of a motive on the part of the Company to assist eitherunion or to encourage or discourage membership in either union. On the contrary,there is undisputed testimony that the Company favored granting the Scrantontransferees the right to compute the time they were employed at the Scranton plantin determining their seniority for the purpose of bidding for the three Scranton icecream routes transferred to Wilkes-Barre. Nor is it too unreasonable to concludethat a violation cannot be predicated upon the effort of the Company to complywith what it reasonably believed was a tenable claim by Local 869 that article 11did not require it to accord dovetailing rights to the three Scranton transferees inview of its experience in 1960 when the same issue was involved in that arbitrationproceeding. See Appendix A. Moreover, the discharges in this case resulted froman interpretation of article 11 of the contract and not from an unfair labor practicesince the conduct of the Respondents did not prevent, discourage, or interfere withthe organizing and collective-bargaining activities of the dischargees.Under all the circumstances of this case, including the good-faith interpretationof article 11, the availability of grievance and arbitration machinery to which thereisno indication the parties were unwilling to proceed, the acknowledgement of theparties that at the threshold there exists a question of contract interpretation, whichdoes not involve a construction of statutory rights regarding questions of publicinterest,68 the patent reluctance of the Joint Council to be drawn into the civilstrife of its two constituent Locals, although it is obvious it could have settled thismatter, and there being no serious obstacle to an amicable resolution of the disputethrough the arbitration provisions,69 impels the conclusion that it would not effect-uate the policies of the Act to expend the considerable time required by entertainingjurisdiction under the circumstances present in this type of proceeding,70 whenthere is available the speedy processes of both the Joint Council and the arbitrationmachinery which provide a more efficacious solution to this dispute than the delaysof an unfair labor practice proceeding.Crescent Bed Company,157 NLRB 296.67 Spielberg Mfg.Co., 112 NLRB 1080.69 SeeThor Power Tool Co.,148 NLRB 1379 at 1389.66The record shows that the Company would abide by any decision of the Joint Council.m0 Chairman McCulloch has had occasion recently to emphasize the swelling volume ofthe Board's increasing caseload and its capacity to entertain jurisdiction of certain cate-gories of cases, stating the Board's caseload has doubled in the past eight years. Addressdelivered on October 28, 1965, at 43d Annual Conference of Texas Industry (60 LRR 145). 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERAccordingly,it is recommended that the complaint be dismissed.7171The Supreme Court recently held inRepublic Steel Corp.v.Maddox,379 U.S. 650,that a discharged employee must first use the grievance procedure before he may initiate aTaft-Hartley Act Section 301 action against the employer and union for breach of contract.The Fourth Circuit inWalker v. Southern RR.,237 F.Supp.278 reversing and remanding385 U.S. 196, in construingMaddox,held there must be an exhaustion of remedies firstunder the collective-bargaining agreement before recourse may be had to the courts. AndinCarey v.Westinghouse Corp.,375 U.S. 261,268, the Court stated that the existence ofa remedy before the Board for an unfair labor practice does not bar individual employeesfrom seeking damages for breach of a collective bargaining agreement in a state court . . .and that a suit either in the federal courts,as provided by 1 301(a) of the Labor Manage-ment Relations Act of 1947...Textile Workers v. LincolnMills,353 U.S.448, or beforesuch State tribunals as are authorized to act(Dowd Box Co.v.Courtney,368 U.S. 502 ;Teamstersv.LucasFlour Co.,369 U.S. 95)is proper,even though an alternative remedybefore the Board is available . . . .APPENDIX AIN ARBITRATIONLocal No. 869, Milk and Ice Cream DriversUnion, International Brotherhood ofBeforeTeamsters,Chauffeurs,Warehousemenand Helpers of AmericaAlexander H. FreyandArbitratorForemost Dairies, Inc.At the arbitration hearing, which was held at the office of the arbitrator on Novem-ber 4,1960, the case was presented for the Union by Edward Davis, Esq., its attorney,and Leon J. Decker, a Director of the Eastern Conference of the Teamsters'Union,Washington,D.C., and for the company by Frederick W. Brown, Director of LaborRelations.The IssueAt thehearing the parties mutually agreed that in these proceedings only one issuewas being submitted to arbitration.They also jointly agreed upon the followingformulation of the issue drafted by the company's representative:"Should the Com-pany, in transferring employees from the Wilkes-Barre,Pa. MilkPlant to the Scranton,Pa.Milk Plant of Foremost Dairies, transfer in accordance with departmental oroverall seniority?"The factsThe company has a plant in Wilkes-Barre where it recognizes Local 869 as thecollective bargaining agent for enumerated classifications of employees in the Wilkes-Barre plant.The company also has a plant in Scranton where it recognizes GeneralDrivers and Helpers Local No. 229(affiliated with the Teamsters'Union) as thecollective-bargaining agent for enumerated classifications of employees in the Scran-ton plant. The two plants are about eighteen miles apart.Article 4 of the Wilkes-Barre Agreement between the above-captioned parties tothese arbitration proceedings reads in part as follows:In reducing the number of employees in any department,the Employer agreesthat as among employees in such department,and having the same or substan-tially similar jobs, the Steward shall be the last to be laid off, but seniority shallprevail in lay-offs. It is further agreed that qualifications of employees shall bea factor in determining order of lay-offs. Employees laid off in one departmentshall be given preference for vacancies in another department,if qualified.For the purpose of this Article,and Articles 8 and 10, the following shall beconsidered different departments.1.Sales Department employees,as outlined in Schedule "A."2.Maintenance Department employees.3.All otherdepartments.For Maintenance Department Employees,and for all employeeshired sub-sequent to October 15,1959, departmental seniority shall be observed at all WOODLAWN FARM DAIRY CO.77times. For all other employees who were hired prior to October 15, 1959, depart-mental seniority shall be observed except that each such employee shall beallowed two (2) interdepartmental bids. That is, an employee in the SalesDepartment hired prior to October 15, 1959, may bid for a vacancy in the Plant.At a later date, subject to the rules and regulations covering the same, he maybid back into the Sales Department. After this second bid he will be permanentlya part of the Sales Department and may bid in that department only.The first paragraph of Article 8 of the Wilkes-Barre Agreement reads as follows:"In the case of any vacancy in a job falling within any classifications coveredby this Agreement, Employer agrees to post notices of the existence of the sameat least five (5) days prior to filling such vacancy, and to accept applicationsfrom employees within such period. Preference in filling vacancies shall go to theemployees on the basis of length of service, provided they have sufficient abilityand physical fitness, to be determined jointly by the Union's Business Representa-tive and the Employer. In connection with any vacancy there shall be two (2)opportunities to bid. That is, the route or job of the employee filling the vacancyshall, if continued, also be posted for bid. Newly created jobs or vacancies maybe filled for the five (5) day period without reference to seniority."Article 10 of the Wilkes-Barre Agreement reads as follows:"When two or more branches or plants of Employer are consolidated, or whenEmployer acquires a branch or plant or any part thereof and consolidates itwith his own, then the seniority list of both branches or plants so consolidatedshall be combined by departments and made operative as if they were one withrespect to members of the Union. When the business so acquired has non-unionemployees, but they apply for membership in the Union, their applications shallbe accepted by the Union.The Wilkes-Barre Agreement went into effect on October 16, 1959; its terminationdate is October 15, 1962.Prior to August 7, 1960, the company engaged in milk-processing and milk distribut-ing at both the Wilkes-Barre plant and the Scranton plant. On or about August 7,1960, the company ceased to do milk-processing at Wilkes-Barre, and concentratedmilk-processing in the Scranton plant.The transfer of the Wilkes-Barre milk processing from Wilkes-Barre to Scrantonresulted in an excess of employees at the Wilkes-Barre plant and a shortage at theScranton plant. To save the surplus Wilkes-Barre employees from unemployment andto fill the need at Scranton, the company began to transfer the most junior employeesatWilkes-Barre to Scranton as rapidly as they could be absorbed.Joseph Paulina is employed by the company in the classification of Vacation andEmergency Relief Route Driver-Salesmen. His seniority dates from March 7, 1945.On August 7, 1960, the company transferred the following inside men from Wilkes-Barre to Scranton:Monahan, hired June 17, 1946, Moosic, hired June 5, 1945,Roberts, hired June 1, 1945 and Mack, hired April 20, 1945. On August 15, 1960,it transferred Giampietro, hired April 10, 1945 and Hess, hired February 2, 1945.All of these men except the last one, Hess, had less seniority than Paulina. The unionclaims that when Paulina became the most junior employee remaining at the Wilkes-Barre plant he became entitled to be the next transferred to Scranton. Six other menwith more Wilkes-Barre seniority than Paulina had been transferred to Scranton.They are Salansky, hired January 22, 1945, Casterline, hired January 6, 1945, Wojtas,hired November 13, 1944, Frantz, hired November 11, 1944, Farley, hired Septem-ber 4, 1944 and Borden, hired February 21, 1944. The transferees are all inside men.There are three other Wilkes-Barre drivers, in addition to Paulina, who have lessseniority than some of the transferees, and who have not been offered a transfer.Since being transferred, Monahan and Moosic have been laid off at Scranton, and atthe time of the hearing the next two, Roberts and Mack, were in process of beinglaid off. Before laying off Monahan and Moosic at Scranton the company had firstlaid off two Scranton employees (non-transferees) who had been employed by thecompany for a shorter period than Monahan and Moosic, but Local 229 protestedthat this was a violation of its Agreement with the company, and Monahan andMoosic were thereupon laid off instead of the others.DiscussionThe most important fact in this case is that, for collective-bargaining purposes, theWilkes-Barre plant and the Scranton plant are separate bargaining units and each is 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by a different local union. Consequently, the collective-bargaining agree-ments that emerged from the negotiations at each plant are as independent of eachother as if the plants were separately incorporated.A second important point is that seniority is strictly a contractual concept. Lengthof service with a given employer is a matter of fact, but length of service creates norights except those established by contract. Unless bound by contract, the employer isunder no obligation to accept length of service as a factor in layoffs, promotions,vacations, etc.; and if by mutual agreement length of service does become a significantfactor, the only "seniority list" that can emerge is that which conforms strictly to theprovisions in the contract negotiated by employer and union. Seniority is not anabstract subject. In order to ascertain the seniority rights of an employee, or a groupof employees, it is necessary to ascertain (1) what are the specific provisions as toseniority that the parties wrote into their agreement, i.e. department, plant-wide,company-wide, exceptions, etc.; (2) what is the bargaining unit, the aggregate ofjobs, to which these seniority provisions apply, and (3) is the employee within thisbargaining unit, i.e. is his job one of the jobs included in the bargaining unit?The union makes much of Article 10 of the Agreement, and appears to believethat this article gives the employees, who prior to August 7, 1960, did milk-processingat the Wilkes-Barre plant, some seniority status with respect to work in the Scrantonplant. But, as explained above, this is impossible. Article 1 of the Agreement makesit perfectly clear that the bargaining unit consists of the job classifications in Schedule"A" and that the Agreement affects only those who are employed in those jobs in theWilkes-Bane plant. It is true that article 10 states that "when two or more branchesor plants of Employer are consolidated,then the seniority list of both branchesor plants so consolidated shall be combined by departments and made operative asif they were one with respect to members of the Union. But the agreement betweenLocal 869 and. the employer cannot create seniority rights in the Scranton plant, aseparate bargaining unit, unless the Scranton agreement has an exact counterpart ofarticle 10, so that there would be in effect a tripartite agreement concerning consolida-tion. Article 10 in the Scranton contract, far from duplicating its Wilkes-Barre counter-part, expressly provides that the dovetailing of seniority in the event of a consolidationshall be confined to those who are already members of Local 229, and that such mem-bers shall have super-seniority over all other members. Hence, article 10 of theWilkes-Barre agreement can lawfully operate only with respect to the consolidation oftwo or more branches or plants that are within the jurisdiction of Local No.'869.Moreover, article 10 is by its express language confined to the "Union," and in theopening paragraph of the agreement, page 5, it is categorically stated that the word."Union" thereafter refers to Local 869.By its reference to Article 8, quoted above, the union seems to contend that whenadditional milk-processing jobs were created at the Scranton plant, they constituted"vacancies" to which the terms of article 8 were applicable. But article 8 by its termsapplies only to a vacancy "in a job falling within any classificationcovered by thisAgreement,"and vacancies in the Scranton plant are not covered by the Wilkes-Barre agreement. The termination of milk-processing at Wilkes-Barre eliminated jobsbut did not create vacancies at Wilkes-Barre, and hence article 8 is inapplicable.Article 4 of the current contract modified the previous agreement by establishingfor seniority purposes three departments, Sales, Maintenance, and all others, in placeof the two departments, Maintenance and all others, theretofore existing. But the1959 agreement was in effect at the time of the shift of milk-processing operationsfrom Wilkes-Barre to Scranton, and accordingly the employer and the union werebound by its terms in carrying out the changes necessited [sic] by this shift of opera-tions. The milk-processing employees were in the third ("all others") department, andin reducing the number of these employees, the employer properly carried this out ona departmental basis in inverse order of length of service, i.e. the most junior em-ployees in the department laid off first. Even as to employees hired prior to Octo-ber 15, 1959, article 4 provides that departmental seniority shall be followed in mak-ing a reduction in work force, and only after an employee has been laid off ("eachsuch employee") does he acquire the right to two inter-departmental bids.The statement of issue, as agreed to by the parties at the hearing speaks of "trans-ferring" employees from the Wilkes-Barre plant to the Scranton plant. I assume thatby "transfer" the parties mean the total process whereby a Wilkes-Barre milk proc-essing employee is laid off pursuant to the terms of the Wilkes-Barre agreement, andthen offered employment at the Scranton plant. If he is hired into the Scranton plant,he then comes within the jurisdiction of Local 229 as his bargaining agent, and subject WOODLAWN FARM DAIRY CO.79to the terms of the contract between Local 229 and the employer. My authority inthis case is confined within the four corners of the agreement between Local 869 andForemost Dairies. [Hence, all that I am authorized to decide is whether or not inreducing the number of employees in the third department at the Wilkes-Barre plant,the company properly carried out the requirements of its contract with Local 869.]That it did do. There is nothing in the contract that gives to an employee laid off inWilkes-Barrea rightto be transferred to Scranton, although there is certainly a moralobligation upon the employer to offer employees displaced at Wilkes-Barre the firstopportunity to fill new jobs created thereby in Scranton. If an employee transfersfrom Wilkes-Barre to Scranton, it is desirable that, as to vacations and and otherfringe benefits, the employer should treat the employee's length of service at Wilkes-Barre as if it had developed at Scranton. This takes nothing away from the otherScranton employees, and it is not a contract violation for an employer to followfringe benefits in excess of those required by the applicable contract, so long as hedoes not act discriminatorily.The shift of milk-processing from Wilkes-Barre to Scranton did not result in areduction of the number of employees in Paulina's department, i.e. department 1, theSales Department. Since the reduction of employees was correctly done by the em-ployer on a departmental basis, Paulina had no right to be laid off, and he certainlyhas no right to be offered a job in a different department in the Scranton plant.AwardIn transferring employees from its Wilkes-Barre Milk Plant to its Scranton MilkPlant, the employer properly applied the provisions for departmental, and not overall,seniority in accordance with its agreement with Local 869, and the union's claim onbehalf of Joseph Paulina is denied.November 17, 1960Alexander H. FreyALEXANDER H. FREY,Arbitrator.APPENDIX BJune 11, 1965Mr. Martin PiepoliBusiness RepresentativeMilk Drivers and Dairy EmployeesLocal Union #229, Affiliate of InternationalBrotherhood of Chauffeurs, Warehousemen andHelpers of America602 Linden StreetAd-Lin Building, Room 200Scranton, PennsylvaniaDear Mr. Piepoli:This is to confirm the results of the meeting of June 9, 1965 attended by representa-tives of the Company and your Union. At that meeting, we informed your representa-tive of our intention to close the Scranton ice cream branch effective Saturday, June 19,1965 and transfer the drivers to our Wilkes-Barre plant.Itwas understood that the drivers will be in the Wilkes-Barre bargaining unit, andwill be covered by the existing labor agreement with Local 869.We have been advised by Local 869 that it will insist that any employee transferredtoWilkes-Barre from Scranton be placed at the bottom of the seniority list. TheLocal's position is that the contract requires this and, unless we carry out the pro-visions of the contract, there will be a work stoppage. If Local 869 maintains thatposition, we shall have no choice but to place the transferred drivers at the bottomof the seniority list in Wilkes-Barre. We will, as we agreed, continue to use Companyseniority for purposes of fringe benefits, such as vacations and holidays.Very truly yours,H. G. Shuster,Personnel Director.CC:Mr. J. MaherCC:Mr. K. F. SchmidtMr. S. C. JayneMr. E. B. NordellMr. R. F. NewcomerMr. J. W. Pelino (File)